      Case 4:19-cv-03590 Document 8 Filed on 10/30/19 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                               October 30, 2019
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

COUNTY OF ANGELINA,            §
                               §
      Plaintiff,               §
VS.                            §                     CIVIL ACTION NO. 4:19-CV-03590
                               §
ALLERGAN PLC f/k/a ACTAVIS PLC §
and                            §
AMERISOURCEBERGEN CORPORATION §
and                            §
CARDINAL HEALTH, INC., et al,  §
                               §
      Defendants.              §

                           ORDER FOR EXPEDITED RESPONSE

       Pending before the Court is the motion by CVS Health Corporation and McKesson

Corporation for a temporary stay pending likely transfer to Multidistrict Litigation. (Dkt. No. 6).

In light of the Scheduling Order in place in this civil action, an expedited response is requested,

but not required. Upon receipt of notice that an expedited response has been filed, any opposing

party who aspires to reply is hereby advised to file any reply thereto within 5 days of the date of

filing of any expedited response. Your attention in this regard is requested and appreciated. The

response is due no later than November 11, 2019.

       It is so ORDERED.

       SIGNED on this 30th day of October, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
